PER CURIAM.
Robert Talbott (Employee) appeals the decision of the Labor and Industrial Relations Commission (LIRC or Commission) affirming the decision of the Administrative Law Judge (ALJ) ordering Employee’s Claim for Compensation stricken and dismissed and denying compensation. We have reviewed the briefs of the parties and the record on appeal and conclude that the decision of the LIRC is supported by competent and substantial evidence. Reese v. Gary & Roger Link, Inc., 5 S.W.3d 522, 525 (Mo.App. E.D.1999). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).